Citation Nr: 0506405	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  95-41 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
memory loss.

2.  Entitlement to service connection for memory loss.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for carpal tunnel 
syndrome.

5.  Entitlement to an increased rating for a scar, 
postoperative, excision of lipoma and subsequent adenoid 
cystic carcinoma of the left parotid submandibular area, 
evaluated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to May 1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a decision issued in July 1995, the RO determined 
that a claim of service connection for memory loss was not 
well grounded.  The RO also denied a compensable rating for a 
scar, postoperative, excision of lipoma.  In response, the 
veteran submitted a notice of disagreement (NOD) in July 
1995.  The RO subsequently issued him a statement of the case 
(SOC) in August 1995 and he submitted his substantive appeal 
(VA Form 9) in November 1995.

The veteran testified before an RO hearing officer in March 
1996.  A transcript of the proceeding is of record.

The Board remanded the case to the RO in November 2000 for 
further evidentiary development.  In its remand order, the 
Board pointed out that the RO had denied service connection 
for memory loss on the premise that the claim was not 
well grounded.  However, the Board went on to note that 
recent legislation (namely, the Veterans Claims Assistance 
Act (VCAA)) had removed the requirement of well groundedness, 
yet the Board also added it was unnecessary to address the 
question of well groundedness.  Instead, the Board pointed 
out that an earlier - April 1990, RO decision, in pertinent 
part, already had denied a claim for service connection for 
memory loss.  And the veteran was notified of that decision 
in June 1990 but he did not appeal.  Thus, that decision 
became final.  Accordingly, the Board recharacterized the 
issue as whether there was new and material evidence to 
reopen this claim for service connection for memory loss.

The RO proceeded with additional adjudications while the case 
was on remand, and additional issues were later merged with 
the current appeal.  Specifically, the RO issued a decision 
in February 2002 that denied service connection for a 
cervical spine disorder - claimed as a neck condition, and 
for carpal tunnel syndrome - claimed as limb numbness.  As 
well, the RO granted service connection for hepatitis C with 
claimed digestive problems and initially assigned a 
noncompensable (i.e., 0 percent) rating, retroactively 
effective from August 3, 2000.  In response, the veteran 
submitted an NOD in April 2002.  Thereafter, in a July 2002 
decision, the RO increased the evaluation for the hepatitis 
to 40 percent, with the same effective date of August 3, 
2000, as the prior evaluation.  The RO issued an SOC in July 
2002 on the three issues that were the subjects of its 
February 2002 decision.  

The veteran, in his VA Form 9 received in August 2002, only 
contested the determinations regarding service connection for 
a cervical spine disorder and carpal tunnel syndrome.  He did 
not mention the adjudication granting an increase for his 
hepatitis.  So he is deemed to have been satisfied with the 
disposition of that issue and to have discontinued the appeal 
he had initiated as to that particular issue.  

The RO sent a supplemental statement of the case (SSOC) in 
September 2004 that, in part, denied service connection for 
memory loss.  The issue was framed as a direct service 
connection claim, and the RO did not mention the sufficiency 
of evidence (i.e., whether it was new and material) to reopen 
this claim for memory loss.  Nor did the RO provide the 
governing criteria in the SSOC with respect to new and 
material evidence.  The RO, then, implicitly determined that 
new and material evidence had been received, reopened the 
claim, and proceeded to adjudicate it on the full merits.  

Although the RO adjudicated the issue of service connection 
for memory loss on a de novo basis, this claim, as previously 
mentioned, was initially denied by the RO in April 1990, and 
the veteran did not perfect an appeal from that decision.  
Therefore, the claim can only be reopened upon the submission 
of new and material evidence.  The veteran was not prejudiced 
by the RO's action in that a de novo review is a lower 
threshold in establishing a claim of service connection.  But 
the Board must initially determine whether the appellant 
presented new and material evidence sufficient to reopen this 
claim because this goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate it de novo.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The claim for an increased rating for a scar about the left 
neck and face is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part 
concerning this claim.


FINDINGS OF FACT

1.  In an unappealed decision dated in April 1990, the RO 
denied the veteran's claim of entitlement to service 
connection for memory loss.

2.  Additional evidence received since that decision is not 
cumulative or redundant of evidence already of record and is 
so significant that it must be considered in order to fairly 
decide the merits of this claim.

3.  Memory loss was not shown to be present during service, 
and the weight of the competent medical evidence of record 
does not otherwise link any current memory loss to military 
service.  

4.  A cervical spine disorder was not shown to be present 
during service nor was arthritis of the cervical spine 
demonstrated within in the first post-service year, and there 
is no competent medical evidence of record otherwise linking 
a current cervical spine disorder to military service.  

5.  Carpal tunnel syndrome was not shown to be present during 
service, and there is no competent medical evidence of record 
otherwise linking current carpal tunnel syndrome to military 
service.  


CONCLUSIONS OF LAW

1.  The April 1990 decision of the RO denying service 
connection for memory loss is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2004).

2.  The evidence received since that decision is new and 
material and the claim of service connection for memory loss 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

3.  Memory loss was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

4.  A cervical spine disorder, including any cervical spine 
arthritis, was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  

5.  Carpal tunnel syndrome was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records disclose that the veteran was found 
to have a mass in the left parotid area and, in January 1974, 
underwent removal of a lipoma and adenoma from the area of 
the left parotid tail.  He was evaluated at a neurology 
clinic in February 1975, complaining of headaches and 
hallucinatory-type dreams.  He makes no reference to memory 
loss.  The mental status examination showed a normal state of 
alertness, and cranial nerve testing was normal.  

An examination was performed in April 1975 for service 
separation.  The spine was evaluated as normal and no 
neurologic deficits were identified.  Service medical records 
do not make reference to cervical spine degenerative changes, 
carpal tunnel syndrome, or disorders involving memory loss.

The veteran was hospitalized at Allegheny General Hospital 
during June 1977 for treatment of left chronic parotitis.  A 
CT scan of the brain showed no evidence of a space-occupying 
lesion such as a tumor, infarct, hemorrhage or hematoma.  

Sebastian Arena, M.D., in a statement dated in September 
1982, advised that the veteran had undergone excision of a 
mass from the left parotid area in October 1981.  Thereafter, 
he was to follow a course of radiation therapy.  

A VA neurologic examination was performed in November 1989.  
The veteran reported he had experienced trouble remembering 
ever since radiation therapy.  On clinical inspection, he 
demonstrated some short-term memory loss.  The examiner 
believed that it was quite conceivable that memory loss was 
related to radiation therapy.  The examiner recommended 
further evaluation by a clinical psychologist to document the 
veteran's claimed memory loss.  There is no indication that 
the examiner had reviewed the claims file.  

A VA psychiatric examination was performed in March 1990.  
The diagnosis was chronic paranoid schizophrenia.  
Psychological testing was also performed, and the assessment 
was that the veteran then demonstrated no impairment of 
memory.

A hearing was held in March 1996 at the RO before a local 
hearing officer.  In testimony, the veteran asserted that he 
had experienced memory lapse ever since he underwent surgery 
in 1974 for removal of a mass from the left neck.  He pointed 
out that the surgical procedure had trapped waste blood that 
normally drains from head, thus impairing brain function and 
producing memory loss.  

Received in March 1996 were excerpts from an unidentified 
medical text/s.  They discuss various aspects of radiation 
therapy and point out that occlusion of blood vessels is one 
recognized effect of radiation therapy.  It was related that 
rising intracranial pressure can produce mental cloudiness.  

VA performed an MRI of the veteran's cervical spine in 
December 1998.  Findings included protruding discs and 
osteophytes seen at certain segments of the cervical spine.  
The diagnoses were cervical spondylosis with foraminal 
narrowing at C3-4 and C4-5; right posterolateral C5-6 disc 
herniation; left posterolateral C6-7 disc herniation.  

A VA neuropsychological evaluation was performed in May 2000.  
Some memory impairment was detected.  The diagnoses on Axis I 
included cognitive disorder.  

The veteran was evaluated at a VA neurosurgery clinic in 
October 2000.  He reported problems with memory loss 
following radiation treatment.  A brain scan showed no 
intracranial lesions.  A VA neurosurgeon, who examined the 
veteran in December 2000, remarked that reported progressive 
memory problems might be in some way related to radiation at 
the base of skull.  The physician recommended an MRI of the 
brain.  

A VA orthopedic examination was performed in January 2002.  
The veteran reported that he had begun to have pain in the 
cervical spine area after undergoing radiation treatment.  X-
ray examination showed some cervical disc space narrowing.  
The assessment was that cervical degenerative disc disease 
was not related to the parotid tumor surgery or radiation 
treatment that followed.  Also noted on examination was that 
Tinel's sign was positive bilaterally at the wrists, a 
finding considered indicative of bilateral carpal tunnel 
syndrome.  

Associated with the claims folder in December 2002 were 
medical records provided by the Social Security 
Administration (SSA).  They show the veteran's treatment by 
VA and non-VA medical sources.  A CT scan of the head, 
performed at Butler Memorial Hospital in February 1993, 
showed that the ventricles were normal in size and located in 
the midline.  There was no mass lesion, extracerebral fluid 
collection, or area of infarction detected.  Another CT of 
the head was performed at that medical facility in November 
1994 and again was normal.  When the veteran was evaluated at 
a VA neurology clinic in December 1994, he reported decreased 
memory following surgery for removal of a tumor from the left 
neck and accompanying radiation treatment administered about 
13 years before.  The assessment was no evidence of 
neurologic dysfunction; doubt any complication involving 
radiation encephalopathy-myelopathy.  

Other medical reports among the records received from SSA 
include a notation of electrodiagnostic testing performed by 
VA in September 2000.  The veteran gave a history of having 
experienced numbness of all four extremities that had 
progressed to the point of involving his whole body.  This 
generalized numbness had reportedly developed following his 
1981 surgery and radiation treatment for the parotid tumor.  
The assessment after electrodiagnostic testing was bilateral 
carpal tunnel syndrome.  A CT angiogram of the head and neck 
was performed in December 2000.  The intent of diagnostic 
imaging was to rule out basilar artery or other intracranial 
stenosis in light of the veteran's history of radiation 
therapy of the face and neck with recurrent parotid tumor.  
The assessment was no evidence of vertibrobasilar artery 
stenosis.  

A VA neurologic examination was performed in March 2003.  The 
examiner stated that the claims file had been reviewed.  The 
assessment was that there was no evidence of radiation 
encephalopathy or cervical myelopathy/radiculopathy.  The 
examiner went on to state that no relationship could be found 
between a service-connected scar, postoperative, excision of 
lipoma and subsequent adenoid cystic carcinoma, left parotid 
submandibular area, and subsequent treatments.  Rather, it 
was the examiner's opinion that memory-cognitive complaints 
were part of the veteran's underlying psychiatric disorder.  

A statement was received in July 2004 from the veteran's 
spouse.  She noted that the veteran experienced pain in the 
neck area and numbness from his head to his feet.  She 
believed that these manifestations were attributable to past 
surgeries and radiation treatment for the veteran's cancer.  
Also, she believed that neurological damage had been done to 
the veteran's thinking processes.  She pointed out that 
damage to the brain area was a result of surgical dissection 
and radiation treatments for the veteran's cancer.  

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).



In this case, VA notified the claimant by letters dated in 
March 2001, August 2001, and December 2001 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  He also was advised that it was his 
responsibility to provide a properly executed release (e.g., 
a VA Form 21-4142) so that VA could request medical treatment 
records from private medical providers.  Further, the rating 
decision appealed and the statement of the case (SOC) and 
supplemental statements of the case (SSOC's), especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claim, and 
essentially notified the claimant of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
non-VA medical sources have also been obtained.  He also was 
advised what evidence VA had requested and notified in the 
SOC and SSOC's what evidence had been received.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  



In this particular case, as mentioned, the August 2001 and 
December 2001 VCAA letters advising the claimant of his 
rights in VA's claims process predated the RO's February 2002 
decision initially adjudicating his claims of service 
connection for a cervical spine disorder and carpal tunnel 
syndrome.  Accordingly, as to these claims, that VCAA letter 
complied with the sequence of events (i.e., letter before 
denial) stipulated in the Pelegrini decisions, both I and II.

By contrast, as also previously mentioned, the claimant was 
provided the required VCAA notice by letter of March 2001 
advising him of his rights in VA's claims process with 
respect to the issue of service connection for memory loss.  
That letter was issued after the RO's July 1995 decision, a 
decision from which stems, in part, the current appeal.  
Because VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  But in Pelegrini II, the Court stated it was (1) 
"neither explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 120.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7104(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at 123, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to issuing the 
SSOC in September 1994 (wherein the RO readjudicated the 
claim in light of the additional evidence received since the 
initial rating decision and SOC).  The VCAA notice also was 
provided prior to certifying the claimant's appeal to the 
Board.  And the claimant had ample opportunity before 
certification to identify and/or submit additional supporting 
evidence in response.  He even had an additional 90 days, 
once the Board received his appeal, to submit additional 
evidence and even beyond that point by showing good cause for 
any delay in missing the terminal date.  38 C.F.R. § 20.1304 
(2004).

With respect to the VCAA letters of March 2001, August 2001 
and December 2001, the claimant was requested to respond 
within 60 days.  38 C.F.R. § 3.159(b)(1) (2004) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
September 2003).  The offending regulatory language suggested 
that an appellant must respond to a VCAA notice within 30 
days and was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided in 38 U.S.C.A. § 5103(a).  Thus, that 
regulatory provision was found to be invalid because it was 
inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board also must point out that the change in definition 
resulting from the VCAA of what constitutes new and material 
evidence is inapplicable to a petition, as here, which was 
filed before August 29, 2001.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  But the 
other requirements of the VCAA and implementing regulations 
do apply, although they have been satisfied for the reasons 
mentioned.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Arthritis, if manifested to a degree of at least 10 percent 
within one year from the date of termination of service, 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of the disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
initially diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is received 
the claim shall be reopened and the former disposition of the 
claim reviewed.  See also 38 C.F.R. § 3.156(a).

According to the definition prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus - that the credibility 
of the evidence is to be presumed - was not altered by the 
Federal Circuit decision in Hodge.  Moreover, the evidence to 
be considered is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  



Analysis

New and Material Evidence to Reopen the Claim of
 Service Connection for Memory Loss

As already indicated, the RO initially denied service 
connection for memory loss in April 1990.  The veteran was 
informed of that decision, and he did not appeal.  The April 
1990 decision is the last final denial of this claim on any 
basis.  So the Board's analysis starts with the evidence 
added to the claims file since that decision.

The additional evidence added to the record includes a 
December 2000 statement from a VA neurosurgeon.  His 
statement does not explicitly state that the veteran now has 
memory loss attributable to radiation therapy for a service-
connected tumor of the left neck/face.  However, taking his 
statement in the light most favorable to the veteran, the 
Board believes that the information provided by the VA 
neurosurgeon, while not per se establishing a definitive 
relationship between the veteran's memory loss and treatment 
administered for a service-connected disorder, does, at a 
minimum, provide a "more complete picture" of the 
circumstances surrounding the veteran's memory loss.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Consequently, this evidence is both new and material and the 
veteran's claim of service connection for memory loss is 
reopened.

Merits Adjudication of the Claim of Service Connection for 
Memory Loss

Service medical records are negative for the presence of 
memory loss.  A problem with memory loss was first identified 
during medical treatment provided in post-service years.  The 
veteran contends that he developed memory loss as a result of 
surgery or radiation administered for treatment of his 
service-connected tumor residuals involving the left neck.  
He asserts that his brain was irradiated during the course of 
radiation therapy and he attributes his memory loss to 
radiation-induced brain damage.  So he effectively claims 
service connection for memory loss as secondary to a service-
connected disorder.  See 38 C.F.R. § 3.310(a), indicating 
that service connection may be granted for disability that is 
proximately due to or the result of a service connected 
condition.

These situations, of a purported secondary (cause-and-effect) 
relationship, also include instances where a service-
connected disability has chronically aggravated a condition 
that is not service connected.  See Allen v. Brown, 7 
Vet. App. 439 (1995).  But compensation is only payable for 
the additional disability attributable to the aggravation.

In this particular case, a November 1989 statement from a VA 
neurologist tends to support a connection between reported 
memory loss and treatment measures administered for the 
veteran's service-connected left parotid tumors.  As well, 
as mentioned, a VA neurosurgeon several years later in 
December 2000 also suggested such a secondary relationship 
between treatment measures for the service-connected left 
parotid tumor and memory loss.  By contrast, however, 
the March 2003 report of a VA neurologist ruled out any sort 
of relationship between treatment modalities for the service-
connected disorder and any memory loss the veteran now 
experiences.  

The VA neurologist, who provided the March 2003 opinion, 
reviewed the veteran's claims files before giving the 
opinion.  So it had a proper factual foundation and was well 
informed.  See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  It also was on an independent basis, as it did not 
rely on the veteran's self-reported history.  See also Owens 
v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  This physician's opinion, supported by 
claims file review, was that there was no connection between 
treatment measures administered for the veteran's service-
connected parotid tumors and the development of memory loss.  
Rather, the examiner attributed the now-demonstrated memory 
loss to the veteran's psychiatric disorder.  The Board finds 
the neurologist's opinion persuasive and supported by the 
other relevant medical evidence.

On the other hand, the Board assigns less probative weight to 
the November 1989 or December 2000 opinions from VA 
specialists in neurology.  Neither of these examiners 
conducted a review of all the veteran's relevant medical 
records.  It should be noted that the November 1989 examiner 
recommended that a clinical psychologist document the 
veteran's claimed memory loss.  Significantly, 
VA neuropsychological testing, which followed soon after the 
November 1989 neurologist's opinion, did not document the 
reported memory loss.  Moreover, the examiner, who offered 
the December 2000 opinion, suggested no more than an 
equivocal relationship between memory loss and earlier 
treatment, pointing out that memory difficulties may be 
(emphasis added) linked to radiation therapy.  In view of the 
examiner's uncertainty about the contended relationship, the 
examiner recommended further diagnostic imaging to explore 
this matter in greater detail.  In fact, though, the 
diagnostic angiography subsequently performed did not 
demonstrate any pathology involving narrowing of the cerebral 
arteries.  So while admittedly there initially were 
suspicions concerning the cause of the veteran's memory loss 
- and, in particular, whether it was related to his service-
connected parotid tumors or treatment for them - this 
ultimately was clinically ruled out.

Factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  These doctors' 
opinions, therefore, which appear to be no more than bare 
conclusions, are insufficient to link any memory loss now 
present to treatment measures administered for the veteran's 
service-connected left parotid tumors.  

In deciding whether the veteran currently has memory loss 
attributable to treatment measures administered for his 
service-connected left parotid tumors, it is the Board's 
responsibility to weigh the evidence and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens, 7 Vet. App. at 433.  
Obviously, this responsibility is particularly difficult 
when, as here, medical opinions diverge.  And at the same 
time, the Board is mindful that it cannot make its own 
independent medical determination and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, though, for the reasons stated, there are.  
And although the Board may not ignore favorable opinions of 
physicians, such as the ones proffered in November 1989 and 
December 2000, the Board certainly is free to discount the 
credibility of statements from those physicians, so long as 
the Board provides an adequate explanation of the reasons and 
bases for doing this.  See Sanden v. Derwinski, 2 Vet. App. 
97, 100-01 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 
169 (1991).

The Board also has considered treatise evidence from medical 
text/s indicating that radiation therapy can produce 
occlusion of blood vessels; also, that intracranial pressure 
can lead to mental cloudiness and presumably memory loss.  In 
this regard, the Board notes the veteran's testimony to the 
effect that surgery and radiation treatment provided for his 
service-connected tumors of the left parotid gland caused a 
restriction of blood flow from the brain.  The treatise 
evidence discusses a circumstance where mental clouding is 
produced by intracranial pressure, with associated 
circulatory disturbance in the brain.  But it should be 
emphasized that there is no medical evidence in the record 
supporting the argument that the veteran experienced any 
intracranial pressure following surgery and radiation 
treatment for his left parotid tumor.  This fact is evidenced 
by several brain scans over the years demonstrating no 
intracranial masses or lesions that might have been a source 
of intracranial pressure.  

In any event, the Board does not dispute the validity of this 
treatise evidence.  But even so, it does not indicate that, 
in this particular veteran's case, the development/onset of 
memory loss was necessarily attributable to the radiation 
treatment provided for his service-connected tumors in the 
left parotid area of the face/neck.  Rather, the treatise 
evidence merely raises the possibility that these procedures 
might have played a part in the etiology of his memory loss.  
And this will not suffice.  Instead, the treatise evidence 
must discuss generic relationships with a degree of certainty 
such that under the facts of this particular case there is at 
least a plausible causality based on objective facts rather 
than on unsubstantiated lay medical opinion.  See, e.g., 
Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also 
Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing 
Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).



The Board has considered statements by the veteran, as well 
as a statement from his spouse, indicating their belief about 
a relationship between surgery and radiation treatment for 
his service-connected left parotid tumors and the inception 
of his memory loss.  Their statements amount to an opinion 
about a matter of medical causation.  There is no indication 
from the record that either he or his spouse has medical 
training or expertise.  And as laypersons, they are not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

For these reasons, the claim of service connection for memory 
loss must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

Claims of Service Connection for a Cervical Spine Disorder 
and
Carpal Tunnel Syndrome

Service medical records are negative for the presence of any 
cervical spine disorders or carpal tunnel syndrome.  A 
cervical spine disorder was first objectively demonstrated in 
1998, while carpal tunnel syndrome were first objectively 
demonstrated in 2000, in both instances, more than 20 years 
after the veteran had completed military service.  

From statements in the record, the veteran appears to regard 
any sensory changes of the wrists as part of a larger problem 
manifested as a generalized numbness involving the whole 
body.  However, the Board notes that the current issue 
certified and developed for appeal is confined to the 
specific disorder identified as carpal tunnel syndrome, in 
contrast to some more generalized pathologic condition.  

In any event, the veteran contends that his cervical spine 
disorder and carpal tunnel syndrome developed as a result of 
treatment measures administered for his service-connected 
tumors involving the left neck.  In effect, he asserts that 
these conditions, like memory loss, developed secondary to a 
service-connected disorder.  However, a VA orthopedist who 
examined the veteran specifically ruled out a connection 
between surgery or radiation provided for his service-
connected left parotid tumors and the inception of 
degenerative changes of the cervical spine.  Additionally, 
there is no medical opinion in the record linking current 
carpal tunnel syndrome to any event or occurrence of military 
service.

The Board has taken note of treatise evidence indicating that 
overuse strain injury may give rise to carpal tunnel 
syndrome.  But there is no indication from the treatise 
evidence that surgery or radiation to treat tumors of the 
neck or face is a factor implicated in the etiology of carpal 
tunnel syndrome.  

The evidence in favor of finding that a cervical spine 
disorder or carpal tunnel syndrome is attributable to a 
service-connected disorder consists solely of unsubstantiated 
allegations by the veteran and his spouse.  But as alluded to 
earlier, as laypersons, they simply are not qualified to 
render a diagnosis or a probative opinion concerning medical 
causation.  

There is no competent medical nexus evidence demonstrating 
that a cervical spine disorder or carpal tunnel syndrome had 
its onset in service; that arthritis of the cervical spine 
was present within the first post-service year; or that 
either degenerative changes of the cervical spine or carpal 
tunnel syndrome now present are otherwise attributable to 
service.  So there is no basis for granting these claims.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In reaching this determination that that service connection 
is not warranted for a cervical spine disorder or carpal 
tunnel syndrome, the Board has been mindful of the doctrine 
of reasonable doubt.  But it is inapplicable where, as here, 
the preponderance of the evidence is unfavorable.  Alemany, 9 
Vet. App. at 519.


ORDER

The claim for service connection for memory loss is reopened, 
but denied.

Service connection for a cervical spine disorder is denied.

Service connection for carpal tunnel syndrome is denied.


REMAND

The Board's November 2000 remand directed that an appropriate 
VA examination or examinations (emphasis added) be performed 
to provide findings that took into account the August 1997 
intraoral excision of a lipoma, the veteran's complaint of 
various symptoms, and a previous finding of left-sided facial 
paralysis.  The examiner was told to determine which, if any, 
symptoms are at least as likely as not to have resulted from 
service-connected disability, including treatment for such 
disability.  

The RO initially scheduled VA neurology and scar examinations 
pursuant to the Board's November 2000 remand.  The RO 
provided the Board's remand instruction above to the 
physicians who were to examine the veteran.  One intent of 
the remand instruction was to obtain current findings about 
the status of the service-connected scar on the left neck.  
However, the Board recognizes that the remand instruction 
appears to have focused primarily on conditions, other than 
the scar, which might have been produced by treatment 
administered for the service-connected lipoma and adenoid 
cystic carcinoma of the left neck.  

The veteran was scheduled for a neurology examination that 
was performed in April 2003.  That examination, in fact, 
addressed the question regarding what, if any conditions, 
including facial paralysis, might have stemmed from treatment 
measures administered for his service-connected disorder 
involving the left neck.  Memoranda in the claims file show 
that an examination for scars had at first been scheduled for 
January 2003.  However, VA later canceled the scheduled scar 
examination in view of a notation made by a VA examiner who 
was to conduct the scar examination.  

Apparently, the VA examiner interpreted the Board's remand 
instruction as directing an examination, not for evaluating 
scars, but for the purpose of identifying conditions, other 
than scars, that might be attributable to treatments 
administered for tumors that had been located at the site of 
the scar.  Although the Board recognizes how the examiner 
might have reached such an interpretation of the Board's 
remand instruction, it nevertheless remains that an up-to-
date examination must be performed to assess the nature and 
extent of the service-connected scar itself.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).

In any event, the Board notes that the veteran was last 
afforded a VA examination of his service-connected scar of 
the left neck in August 1997, several years ago, and he 
effectively claims increased symptomatology during the years 
since.  So he should be reexamined, particularly since the 
August 1997 examination was performed well before the new 
rating criteria for evaluating skin disorders became 
effective on August 30, 2002.  See, e.g., Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  See, too, 38 U.S.C.A. § 5103A(d) (West 2003); 
Dudnick v. Brown, 10 Vet. App. 79 (1997).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected scar on 
the left neck at the site of excision of 
a lipoma and subsequent adenoid cystic 
carcinoma of the left parotid 
submandibular area.  The examination 
should include a review of his history 
and current complaints, as well as a 
comprehensive clinical evaluation.  The 
examiner should be asked to comment on 
whether and to what extent the scar is 
disfiguring; as well, whether the scar is 
ulcerated, unstable or involves tissue 
breakdown; whether it is painful or 
tender to objective demonstration; or 
whether the scar impedes motion of the 
neck or jaw.  Also indicate the size of 
the scar and, if possible, include color 
photographs of it.  The claims folder and 
a copy of this REMAND must be made 
available for the examiner's review of 
the veteran's pertinent medical history.  

2.  Review the report of the VA scar 
examination to ensure it provides the 
information requested.  If not, take 
corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then readjudicate the claim for an 
increased rating for a scar about the 
left neck in light of any additional 
evidence obtained.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, send him and his 
representative an appropriate SSOC and 
give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


